DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
According to the Amendment filed on 10/15/2020, Claim 11 is amended.
Allowable Subject Matter
The allowance of claim 16 and the objection of claims 5-8, 10-13 are withdrawn, currently all claims 1-16 are rejected.
Claim Rejections - 35 USC § 102
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Saltzman et al. (US. 20090105710).
Saltzman discloses a method of distracting a bone joint (abstract), comprising: forming a socket in a first bone of the bone joint; inserting an anchor assembly 290 into the socket fig. 5; and applying a force directly to a portion of the anchor assembly to separate and distract the first bone from a second bone of the bone joint (paragraph 49), wherein the bone joint is between a femoral head and an acetabulum (paragraphs 12, 26, 58), wherein the bone joint is a glenohumeral joint (paragraphs 12, 26, 58), wherein inserting the anchor assembly into the socket includes positioning an anchor of the anchor assembly 290 into the socket figs. 4-5, wherein the anchor assembly includes a suture (tension line 260) attached to the anchor, wherein applying the force includes applying a pulling force to the suture fig. 5, wherein applying 

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMEH RAAFAT BOLES whose telephone number is (571)270-5537.  The examiner can normally be reached on 9-5 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SAMEH R BOLES/Primary Examiner, Art Unit 3775